EXHIBIT 10.3

April 14, 2006

Gunnar B. Gooding
RemedyTemp, Inc.
101 Enterprise
Aliso Viejo CA 92656



      Re: Amendment of Change in Control Severance Agreement

Dear Gunnar:

Reference is made to that certain Change in Control Severance Agreement between
you and RemedyTemp, Inc., a California corporation (the “Company”), dated as of
April 22, 2005 (the “Agreement”). The purpose of this letter agreement is to
amend certain provisions of the Agreement as follows:

1. Section 3.3(b) of the Agreement is hereby amended and restated, effective
immediately, to read in its entirety as follows:



      “(b) An amount equal to (i) the Executive’s target bonus opportunity for
the fiscal year in which the Effective Date of Termination occurs (determined
with reference to the Executive’s annualized rate of Base Salary in effect
immediately prior to the commencement of the Protected Period or in effect
immediately prior to the Effective Date of Termination, whichever is greater),
multiplied by (ii) 1.0.”

2. A new Section 3.3(d) is hereby added to the Agreement, effective immediately,
to read in its entirety as follows:



      “(d) The Executive may elect to continue coverage under the Company’s
medical and dental plans (for the Executive and, if applicable, the Executive’s
eligible dependents) pursuant to the Executive’s rights under the Consolidated
Omnibus Budget Reconciliation Act (“COBRA”). If the Executive elects to continue
such coverage, for the period commencing with the Effective Date of Termination
and continuing thereafter for the number of months set forth in Section 3.3(a)
(the “COBRA Reimbursement Period”), the Company shall pay or reimburse the
Executive for one hundred percent (100%) of the Executive’s COBRA premiums to
continue such coverage as in effect immediately prior to the Effective Date of
Termination. Notwithstanding the foregoing, the Company’s payment or
reimbursement obligations under this Section 3.3(d) shall cease immediately upon
the Executive’s eligibility for medical coverage provided by any successor
employer of the Executive. From and after the last day of the COBRA
Reimbursement Period (or such earlier date that the Executive may be eligible
for medical coverage provided by any successor employer of the Executive), the
Executive shall be solely responsible for the COBRA premiums for any COBRA
continuation coverage that the Executive may be permitted to and may so elect.”

This letter agreement does not modify any other terms of the Agreement except as
expressly set forth above.

If this letter accurately sets forth our agreement with respect to the foregoing
matters, please sign the enclosed copy of this letter and return it to me.

Sincerely,

Monty A. Houdeshell
Senior Vice President and
Chief Administrative Officer
RemedyTemp, Inc.

Acknowledged and Agreed:

         
By:
 
 

 
       
 
  Gunnar B. Gooding   Date
 
       

